Opinion issued February 25, 2010











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00010-CR 
           01-09-00011-CR 
          01-09-00012-CR
____________

BRENT RASHAD EDWARDS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court 
Harris County, Texas
Trial Court Cause Nos. 1177033, 1177034, and 1167671 



 
MEMORANDUM  OPINION
          Appellant, Brent Rashad Edwards, has filed with the Clerk of this Court a
document stating that he no longer wants to pursue his appeals.  On January 15, 2010,
we abated the appeals and ordered the trial court to conduct a hearing on whether
appellant wants to prosecute his appeals.  The trial court conducted the hearing on
February 9, 2010, and the supplemental record of that hearing has been filed in this
Court.  At the hearing, appellant stated that he wished to withdraw his appeals.
          We order the appeal reinstated.  Appellant has not filed a written motion to
dismiss the appeals.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to withdraw his appeals, we conclude that good cause exists to
suspend the operation of rule 42.2(a).  See Tex. R. App. P. 2.  We have not yet issued
a decision.  Accordingly, we dismiss the appeals. 
          We deny any pending motions as moot.
          We direct the clerk of this Court to issue a mandate in each case within 15
days. See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).